Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 04/23/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 04/23/20 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 07/09/20 has been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 101

101 reads as follows:
Whoever invents or discoversany new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a paters! therefor, subject to the eonditionsand requirements of this title.
Claims 16-20 are rejected under 35 U.S.C. 101 because they are directed to non- statutory subject matter “a computer-readable storage device “. The broadest reasonable interpretation of a claim drawn to a computer-readable storage device covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer storage medium. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter. Note that a claim drawn to such “a computer-readable storage device” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U,S,G. § 101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA 


7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1, 5, 7-9, 12, 14-16 and 20 are rejected under 35 U.S.C. § 103 as being
unpatentable over Munson et al. (US 2009/0254883 A1) in view of Naidu et al, (US 2013/0124466 A1).

 	Regarding claim 1, Munson teaches a computer-implemented method, the method comprising: 
 	generating a hierarchy of metadata tables for a database, (See Munson paragraph [0048], identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8), comprising containers including data stored in tables, (See Munson paragraph [0047], storing the metadata containers 76, 78 and 80 using a database table), wherein the tables are identified by table names and assigned to a (See Munson paragraph [0048], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8…to maintain the metadata containers), wherein a first table assigned to two containers, (See Munson paragraph [0044], the table…assigns…to each metadata container), defines two table instances of the first table storing different data in the two containers, (See Munson paragraph [0044], The data fields of the metadata containers 78 and 80 specify the name or location of a common storage entity 84, such as a BLOB, that contains the actual metadata for both metadata containers. Separate storage entities would be used if the metadata was different for each metadata container).
 	wherein generating the hierarchy of metadata tables, (See Munson paragraph [0048], identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8), comprises generating a first metadata table defining mappings between container identifiers, (See Munson paragraph [0048], maintain the metadata containers 76, 78 and 80. For example, these metadata containers). table names, table sections, (See Munson paragraph [0048], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category), and unique identifiers for corresponding data within table sections of table instances defined with the table names mapped to the container identifiers, (See Munson paragraph [0048], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8…to maintain the metadata containers); 
 	Munson does not explicitly disclose in response to receiving a request to generate a replication of table content from a set of the containers from the database, generating a second metadata table to identify a unique set of table, instances from the set of the containers based on evaluating the first metadata table, wherein the unique set of table instances comprises data from the database storage without repetition; and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication. 	However, Naidu teaches, in response to receiving a request to generate a replication of table content from a set of the containers from the database, (See Naidu paragraph [309], the computing system identifies multiple cells among which the blocks are replicated. For example, the computing system may identify, in the storage entry for each of the blocks, the cells of computing devices at which each of the blocks are replicated. Because all blocks in a table may be replicated among the same cells, the computing system may only have to identify this information from one of the storage entries), generating a second metadata table to identify a unique set of table, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique), instances from the set of the containers based on evaluating the first metadata table, (See Naidu paragraph [0299], Each table includes multiple storage sets (e.g., storage set 2640). A storage set can be a container for multiple storage entries), wherein the unique set (See Naidu paragraph [0297], Project:Dataset :Table:Storage_Set:Storage_Entity. Each level of the naming structure may provide a unique namespace…Each project can group many different datasets and provide a separate billing unit for each dataset. As such, different departments at a customer organization may use different projects so that the provider of the data processing service can bill the departments separately for data processing usage); and  based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication. (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique…a table may hold metadata that identifies the owner of the table).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify in response to receiving a request to generate a replication of table content from a set of the containers from the database, generating a second metadata table to identify a unique set of table, instances from the set of the containers based on evaluating the first metadata table, wherein the unique set of table instances comprises data from the database storage without repetition; and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication of Naidu, to enable operability with data management tools that analyze data in a record structure.



 	Regarding claim 5, Munson taught the method according to claim 1, as described above. Munson further teaches wherein generating the second metadata table comprises, (See Munson paragraph [0017], database table for storing metadata):
 	Munson does not explicitly disclose storing records in the second metadata table defining mappings between a table name, a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content, is determined within table instances at the set of the containers associated with the received request.
	However, Naidu teaches, storing records in the second metadata table defining mappings between a table name, (See Naidu paragraph [0256], A table may be a structured data set that a user may query. The request may define a name for the table, and define the fields for the table. For example, the request may include a schema that defines a structure for a type of record, and the table may be generated to store data for records of the type), a unique identifier for data content at a table instance with the table name, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique…the table identifier (which links the delegate object to additional table metadata), and a number of occurrences of the data content associated with the unique identifier, (See Naidu paragraph [0112], The value `en` is next encountered for the Name.Language.Code path and the field `Language` is identified as the field that has most recently repeated…the repetition level for a value may be a number that represents a most recently repeated field), wherein the number of occurrences of the data content, (See Naidu paragraph [0105], Repeated fields (*) may occur multiple times in a record. They are interpreted as lists of values, i.e., the order of field occurrences in a record is significant), is determined within table instances at the set of the containers associated with the received request, (See Naidu paragraph [0335], receive from a remote computing device, a first request to insert one or more first data values into a first database table).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify storing records in the second metadata table defining mappings between a table name, a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content, is determined within table instances at the set of the containers associated with the received request of Naidu, to enable operability with data management tools that analyze data in a record structure.

 	Claim 12 recites the same limitations as claim 5 above. Therefore, claim 12 is rejected based on the same reasoning.

 	
(See Munson paragraph [0630], The method comprises receiving, by a computing system and from a remote computing device, a first request to insert one or more first data values into a first database table. The method comprises identifying, by the computing system, that first data stored by the first database table is stored in a first logical partition of a logical collection of data, wherein: (i) the logical collection of data is designated for replication), and wherein the second metadata table includes metadata for tables included in containers identified as associated with the client identifier, (See Munson paragraph [0048], Each of these columns can be used as a search key for locating metadata…For the data field of FIG. 8, the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields).

 	Claim 14 recites the same limitations as claim 7 above. Therefore, claim 14 is rejected based on the same reasoning.

 	Regarding claim 8, Munson taught the method according to claim 1, as described above. 
 wherein the first metadata table identifies one or more sections of the temporary table instance with global unique identifiers as unique identifiers, and wherein when the second metadata table is generated the temporary table instance, is stored as a separate record to identify the temporary table instance without evaluating data from the first metadata table.
	However, Naidu teaches, wherein first metadata table identifies a temporary table instance of the first table associated with a container for storing temporary data, (See Naidu paragraph [0125], input data may have thousands of fields and millions records, it may not be feasible to store all levels in memory. Some levels may be temporarily stored in a file on disk), wherein the first metadata table identifies one or more sections of the temporary table instance with global unique identifiers as unique identifiers, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique. A delegate object for a table may hold metadata that identifies the owner of the table, the access control list for the table, and the table identifier), and wherein when the second metadata table is generated the temporary table instance, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique. A delegate object for a table may hold metadata that identifies the owner of the table, the access control list for the table, and the table identifier), is stored as a separate record to identify the temporary table instance without evaluating data from the first metadata table, (See Naidu paragraph [0297], The global table 2514 stores data that identifies the nested structure of user data. The user data may be stored in the nested relationship…Each project can group many different datasets and provide a separate billing unit for each dataset).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein first metadata table identifies a temporary table instance of the first table associated with a container for storing temporary data, wherein the first metadata table identifies one or more sections of the temporary table instance with global unique identifiers as unique identifiers, and wherein when the second metadata table is generated the temporary table instance, is stored as a separate record to identify the temporary table instance without evaluating data from the first metadata table of Naidu, to enable operability with data management tools that analyze data in a record structure.

 	Claims 15 and 20 recite the same limitations as claim 8 above. Therefore, claims 15 and 20 are rejected based on the same reasoning.
 	
9. 	Claims 2, 10 and 17 are rejected under 35 U.S.C. § 103 as being
unpatentable over Munson et al. (US 2009/0254883 A1) in view of Naidu et al, (US 2013/0124466 A1) and further in view of Sharma et al. (US 2016/0162207 A1).

 	Regarding claim 2, Munson taught the computer-implemented method according to claim 1, as described above. Munson further teaches wherein generating the first (See Munson paragraph [0048], the table 20 respectively represent the metadata containers): 
 	selecting a table instance associated with a container from the containers of the database, (See Munson paragraph [0041], the metadata container 76 to represent a particular metadata category within a selected metadata hierarchy level); 
 	Munson together with Naidu does not explicitly disclose serializing table data from the table instance to calculate a checksum to uniquely identify a portion of the table data from the table instance; and defining the unique identifiers for the data corresponding to the table sections in accordance with calculated checksums.  
	However, Sharma teaches, serializing table data from the table instance, to calculate a checksum to uniquely identify a portion of the table data from the table instance, (See Sharma paragraph [0016], Each extent ID may be apportioned into a most significant bit (MSB) portion, i.e., checksum bits, and a least significant bit (LSB) portion, i.e., duplicate bits. A hash may be applied to the data of the extent to calculate the checksum bits); and defining the unique identifiers for the data corresponding to the table sections in accordance with calculated checksums, (See Sharma paragraph [0036], provide adequate spanning of an extent ID space and to create the checksum bits stored in field 302. Thus, if the checksum calculated by fingerprint module 185 produces unique checksum bits to be stored in field 302 of extent map entry 300).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify serializing table data from the table instance to calculate a checksum to uniquely identify a portion of the 

 	Claims 10 and 17 recite the same limitations as claim 2 above. Therefore, claims 10 and 17 are rejected based on the same reasoning.

10. 	Claims 6, 13 and 19 are rejected under 35 U.S.C. § 103 as being
unpatentable over Munson et al. (US 2009/0254883 A1) in view of Naidu et al, (US 2013/0124466 A1) and further in view of CARPENTIER et al. (US 2013/0339314 A1).

 	Regarding claim 6, Munson taught the method according to claim 5, as described above. Munson further teaches wherein a first record and a second record in the second metadata table identify a first table name for a table from the tables in the database, (See Munson paragraph [0048], database rows labeled "1," "2" and "3" of the table 20 respectively represent the metadata containers 76, 78 and 80. The left-most column of table 90 labeled "MUID" is a row identifier index that assigns an index number to each metadata container).
 	Munson together with Naidu does not explicitly disclose when table instances corresponding to the first table name include different data in different containers to which they are assigned and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers.
(See CARPENTIER paragraph [0077], When each stream is identified, a unique identifier for each stream is also identified. FIG. 5 shows four duplicate streams 510, 520, 530 and 540 each having identical data sections 505, yet having different metadata sections) and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers, (See CARPENTIER paragraph [0012], The hash value and unique identifier are sent to this particular computer node and at least a first part of the hash value and at least a first part of the unique identifier are stored in a record in this table to indicate that the object is present within the cluster…the table will have the same hash values but different unique identifiers).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify when table instances corresponding to the first table name include different data in different containers to which they are assigned and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers of CARPENTIER to identify a computer node of the cluster which contains the relevant hash-to-UID table.

 	Claim 13 recites the same limitations as claim 6 above. Therefore, claim 13 is rejected based on the same reasoning.

(See Munson paragraph [0017], database table for storing metadata): storing records in the second metadata table, (See Munson paragraph [0017], stored with the metadata on the storage device 20), defining mappings between a table name, (See Munson paragraph [0017], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain).
 	Munson does not explicitly disclose a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content is determined within table instances at the set of the containers associated with the received request.
	However, Naidu teaches, a unique identifier for data content at a table instance with the table name, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique. A delegate object for a table may hold metadata that identifies the owner of the table, the access control list for the table, and the table identifier), and a number of occurrences of the data content associated with the unique identifier, (See Naidu paragraph [0112], The value `en` is next encountered for the Name.Language.Code path and the field `Language` is identified as the field that has most recently repeated…the repetition level for a value may be a number that represents a most recently repeated field), wherein the number of occurrences of the data content is determined (See Naidu paragraph [0112], The value `en` is next encountered for the Name.Language.Code path and the field `Language` is identified as the field that has most recently repeated…the repetition level for a value may be a number that represents a most recently repeated field) at the set of the containers associated with the received request, (See Naidu paragraph [0235], requests may be received at the frontend server 2126 from a remote computerized device that is associated with an external user).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content is determined within table instances at the set of the containers associated with the received request, of Naidu, to enable operability with data management tools that analyze data in a record structure.
       	Munson together with Naidu does not explicitly disclose when table instances corresponding to the first table name include different data in different containers to which they are assigned, and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers.
	However, CARPENTIER teaches, when table instances corresponding to the first table name include different data in different containers to which they are assigned, (See CARPENTIER paragraph [0077], When each stream is identified, a unique identifier for each stream is also identified. FIG. 5 shows four duplicate streams 510, 520, 530 and 540 each having identical data sections 505, yet having different metadata sections) and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers, (See CARPENTIER paragraph [0012], The hash value and unique identifier are sent to this particular computer node and at least a first part of the hash value and at least a first part of the unique identifier are stored in a record in this table to indicate that the object is present within the cluster…the table will have the same hash values but different unique identifiers).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier of CARPENTIER, to identify a computer node of the cluster which contains the relevant hash-to-UID table.

Allowable Subject Matter
 	Claims 3-4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts.
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form PTO-892.
 	Agarwal et al. (US 2012/0016901A1). The present disclosure generally relates to large-scale analytical data processing. Such data processing has become widespread 
 	Rundle et al. (US 2015/0205831A1), a method of storing a data object and object provenance includes: storing a globally unique object identifier that identifies the object, the object representing a data set; storing a globally unique version identifier for each version of the object created by performing an action on the object, each version identifier stored in a version table associated with the object; generating a globally unique action identifier in response to the action performed on the object.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163